Opinion by
Me. Justice Williams,
John T. Gibbons was, in 1888, when the policy of life insurance now in controversy was obtained, the husband of Teresa *478Gibbons and so continued till the time of his death in 1898. The policy was for 12,000 and was made payable to the wife. Should it now be paid to her ? The defendant contends that it should be paid to him as the guardian of the children of John T. and Teresa Gibbons because in 1890 she joined her husband in a written assignment of the policy to their "three- children, Annie, Maggie and Alexander. Frank was born after the assignment and had no title under it. The plaintiff’s position is that the assignment was not her intelligent act and that it does not bind her. The testimony shows . that she became insane in the spring of 1890 and was placed in the insane department of the “ Hillside Home ” near Scranton for care and treatment. At the end of about two months, she was sufficiently restored to be allowed to return home. A short time after her return, her husband took her to the office of the insurance agent through whom the policy had been obtained and had the assignment of the policy prepared, which, at his request, without any inquiry on her part, or explanation on his, she signed. She now asks that this assignment be canceled, alleging that she did not know its contents, and did not consciously execute it. The case turns, therefore, wholly upon the question of her restoration to sanity at the time the policy was assigned to the three children. The master heard the evidence upon this question at length and found the fact to be that the plaintiff was not fully restored to health, nor to the possession of her mental powers, when she was taken by her husband from the Hillside Home to her own home in May, 1890, but was at that time incapable of transacting business. He further finds that “ the plaintiff at the time of the execution of said assignment, had not the requisite capacity for the transaction of business and was led to the execution of the assignment by the undue influence of her husband, John T. Gibbons.” This question of the mental condition of Mrs. Gibbons when the assignment was made was considered by the court below on exceptions to the master’s report and the learned judge concurred in the conclusions reached by the master. It is .well settled that findings so made and concurred in will be disturbed only for plain error. The question is not now whether we would have found the facts in the same manner, from the evidence as it appears to us, but whether the finding is plainly erroneous: Stocker v. Hutter, *479184 Pa. 19; and this rule is equally applicable when the question relates to the mental condition of a grantor: Doran' v. McConlogue, 150 Pa. 98. It does not matter that the evidence was conflicting. The master having had the witnesses before him is better qualified to judge of their credibility and the value of their testimony: Brotherton v. Reynolds, 164 Pa. 134. Accepting the facts as found for us by the master, and concurred in upon review by the judge sitting as a chancellor, the legal conclusion on which the decree rests follows logically. If the plaintiff was incapacitated for the transaction of business by reason of her mental condition and executed the assignment under the influence of her husband and not because of an intelligent knowledge or purpose, she was not bound by it.
The assignments of error are overruled and the decree affirmed; the costs to be paid by the appellee.